Judgment unanimously affirmed, with costs. Memorandum: Special Term properly dismissed the petition in this CPLR article 78 proceeding brought to invalidate the assessment rolls of all 12 towns in Niagara County. In substance, the petitioners allege that agricultural lands are substantially overassessed because the assessments fail to take into account soil surveys prepared by the United States Department of Agriculture and the agricultural values per acre determined by the State Board of Equalization and Assessment pursuant to section 304-a of the Agriculture and Markets Law. Since petitioners do not allege that the county legislature has established an agricultural district and that they have applied for “agricultural value assessments”, the assessors were not required to adopt the agricultural values certified by the State board (see Agriculture and Markets Law, §§ 303, 304-a, 305). Absent an assertion of want of jurisdiction or some basic illegality as distinguished from errors in judgment on questions of fact or law, petitioners’ sole remedy is by way of a proceeding pursuant to article 7 of the Real Property Tax Law (Samuels v Town of Clarkson, 91 AD2d 836; People ex rel. Kendall v Feitner, 51 App Div 196; cf. Matter of Dudley v Kerwick, 52 NY2d 542, 549). (Appeal from judgment of Supreme Court, Niagara County, Sedita, J. — art 78.) Present — Callahan, J. P., Denman, Boomer, Green and Schnepp, JJ.